Citation Nr: 1143140	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease of the lumbosacral spine, currently rated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006. This case comes before the Board of Veterans' Appeals on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted service connection for degenerative disc disease of the lumbosacral spine and assigned a 10 percent evaluation, effective May 20, 2006. 

In a June 2007 rating decision, the RO increased the initial rating to 20 percent, also effective May 20, 2006. 

The Veteran was scheduled for a Board hearing in September 2008, but failed to appear, without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011). 

In January 2011, the Board remanded the appeal for additional development.   


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is manifested by limitation of flexion to 30 degrees without thoracolumbar spine ankylosis or doctor prescribed bedrest. 

2.  The Veteran has right lower extremity radiculopathy manifested by numbness and occasional complaints of radiating pain without loss of muscle strength, muscle atrophy or sensory disturbances, his disability is equivalent to mild incomplete paralysis of the right sciatic nerve. 

3. The Veteran's has left lower extremity radiculopathy manifested by numbness and occasional complaints of pain without loss of muscle strength, muscle atrophy or sensory disturbances; his disability is equivalent to mild incomplete paralysis of the left sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent initial disability rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC) 5243 (2011).  

2.  The criteria for a 10 percent initial rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520 (2011). 

3. The criteria for a 10 percent initial rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal for a higher initial rating for low back strain arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  Additionally, the Veteran was provided a proper orthopedic examination in April 2011 for his claim, including appropriate neurological clinical testing.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected low back strain has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board is required to ensure that the record reflects compliance with any past remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In January 2011, the Board remanded the claim to obtain an updated VA examination report and VA treatment records.  The April 2011 VA examination report and association of VA treatment records from 2006 through 2008 reflect substantial compliance with the January 2011 remand instructions.  See id; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The most recent VA treatment records are dated in March 2008.  In a February 2011 letter, the Appeals Management Center (AMC) specifically advised the Veteran of the location and dates of all VA treatment records it had obtained, and requested that the Veteran submit information concerning any recent private or VA treatment.  To date, the Veteran has not identified any type of medical treatment since 2008.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5237 (2011).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011). 

For neurological manifestations, DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under DC 8620 and neuralgia of that nerve under DC 8720. 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Evidence

Trinity hospital records, dated in January 2006, reflect that the Veteran visited the emergency room upon complaints of low back pain.  Clinical examination showed a limited range of motion due to pain.  Paresthesia or genitourinary problems were not identified.  He was given medication and reported much improvement in his low back pain.  He was then discharged home.  

The Veteran was afforded a general VA examination in September 2006.  The examiner reviewed the claims file and interviewed the Veteran.  He reported having continual low back pain that is aggravated by prolonged walking, standing, or sitting.  The pain did not radiate into his legs, and he denied any bowel disorders.  He was currently employed.  

Clinical examination of the lumbar spine did not show any tenderness or palpable deformity.  However, the examiner noted some mild muscular atrophy of the spine.  Range of motion of the lumbar spine was to 70 degrees flexion and to 20 degrees extension.  Lateral flexion was to 20 degrees on the left and right.  The Veteran performed ten repetitions.  

The examiner observed pain, but commented that there was no further functional loss.  X-rays studies revealed intervertebral disc space narrowing at L5-L6.  The examiner diagnosed degenerative disc disease of the lumbosacral spine with loss of motion and pain on use.  

At the September 2006 VA examination, the Veteran reportedly denied any neurological impairment.  However, the following month, Trinity Hospital records reflect his reports of paresthesia of the right leg and contain a notation of bowel dysfunction.  

The Veteran revisited Trinity hospital's emergency room in October 2006 upon complaints of low back pain.  Clinical examination showed a limited range of motion of the lumbar spine and paresthesia of the right leg.  The treating physician noted bowel dysfunction, but did not provide details.  He diagnosed back muscle strain.   The Veteran was given valium and morphine which treated the pain.  He was then discharged home. 

VA treatment records, dated in November 2006, reflect that the Veteran complained of back stiffness in the morning and during prolonged sitting.  However, after 30 minutes it went away.  Clinical examination of the lumbar spine showed stable lumbar lordosis.  No tenderness was noted.  Extremities showed good pulses and skin color.  The examiner diagnosed low back pain and possible ankylosing spondylitis.  

VA emergency room records from September 2007 show that the Veteran complained of acute low back pain radiating to his right leg.  He reported that his back pain increased during the past three weeks.  He denied any bladder or bowel dysfunction.  During neurological examination, he exhibited normal sensation and motor strength.  He had a positive straight leg raise bilaterally, and the examiner noted the right extremity was worse than the left extremity.  The examiner commented that the Veteran likely had a herniated disc.  He provided one time pain relief medication and discharged the Veteran in stable condition.  

VA primary care records, dated in October 2007, reflect that the Veteran presented for low back pain treatment.  He continued to work, but the back pain interfered.  The examiner observed an altered stiff gait and pain when the Veteran arose from a chair.  No motor, sensory, or reflex problems were found, but the examiner noted a positive history for right foot neuropathy.  The primary care physician referred the Veteran for a neurosurgery consultation.  

VA primary care records, dated in November 2007, reflect that the Veteran reported pain radiating into his right leg and the examiner noted radiculopathy of both lower extremities.  Although the Veteran exhibited normal strength and sensation, he had a positive straight leg raise test bilaterally with the right extremity being worse than the left.  He had normal deep tendon reflexes bilaterally.  Similar findings were made in December 2007, and the examiner noted a radicular component to the back pain.  

In a March 2008 statement, the Veteran reported that he had numbness and tingling sensations in his bilateral lower extremities.  

VA treatment records, dated in December 2007, reflect that the Veteran visited the neurology clinic for additional consultation on his back disorder.  Clinical examination showed normal motor tone and strength in his lower extremities.  Sensory findings were significant for slight decrease of sensation in both ankles for coldness.  Proprioception and vibration were normal.  He could heel-toe walk and tandem walk without difficulty.  MRI study showed pronounced degenerative disc disease at L4-5 and annular bulging at L5-S1.  The examiner assessed significant low back pain with a radicular component.  He strongly advised the Veteran against surgical intervention since it would likely exacerbate the problem.  

In March 2008, the Veteran reported that his back condition had become substantially worse.  He described having numbness and paresthesia in his bilateral lower extremities.  He also noted that he missed numerous days from work due to either back pain or medical treatment.  On most occasions, he used a cane or motorized cart to move.  

The Veteran was reexamined by VA in April 2011.  The examiner reviewed the claims file and interviewed the Veteran.  He reported being self employed fulltime as the owner of a small trucking company.  \

He described sharp low back pain that radiated into his left leg.  It was associated with intermittent numbness.  He rarely experienced these symptoms in his right leg.  He reported monthly flare ups that interfered with his ability to move.  He affirmed having stiffness, fatigue, spasms, weakness and limited motion in his lumbar spine.  He also reported occasional numbness and paresthesias in his left leg and rarely in his right leg.  The examiner noted that the Veteran walked unaided and did not use a brace.  

The Veteran reported one instance of hospitalization in September 2006.  He had not had any surgeries for his low back.  On functional assessment, the examiner opined that the Veteran could independently perform daily activities.  However, he missed work approximately eight days every two months due to back pain.  

Clinical examination showed normal spine, spine curvature, posture, and limbs.  The Veteran had an antalgic gait without any assistive devices.  Range of motion included the following: forward flexion was to 50 degrees first repetition, 40 degrees second repetition, and 30 degrees third repetition.  Extension was to 15 degrees during all three repetitions.  

The examiner noted that there was pain at the end on the range of motion studies.  However, he did not find weakness, fatigue, lack of endurance, or incoordination.  Straight leg test was positive bilaterally.  

Neurological testing showed normal motor, sensory perception, and reflexes.  However, the Veteran again had a positive straight leg raise test bilaterally.  The examiner did not identify an additional neurological disorder.  

X-rays confirmed scoliosis, disc disease, and osteoarthritis.  The examiner diagnosed degenerative disc disease of the lumbar spine.  He commented that this condition precludes physical employment, but it should not preclude sedentary employment.  


Analysis

Orthopedic manifestations

The April 2011 VA examination report shows that the Veteran exhibited a limitation of motion of the forward flexion to 30 degrees upon the third repetition.  Such restricted movement meets the criteria for a 40 percent rating under DC 5243.  38 C.F.R. § 4.71a, DC 5243; See also DeLuca.  

The last range of motion study available is from the September 2006 VA general examination.  It showed movement of the forward flexion to 70 degrees.  The examiner observed painful motion, but did not identify the point it began, nor did he comment on additional functional impairment caused by pain.  An adequate VA examination report must consider functional impairment due to pain.  Mitchell v. Shinseki, Slip Op. 09-2169 (August 23, 2011); Id.  Without an opinion on functional limitation due to pain, the Board considers the September 2006 VA examination range of motion findings to be inadequate for purposes of adjudication.  Id.

During the period between the two VA examinations, the Veteran visited the emergency room on three occasions due to flare-ups of low back pain.  These records note limitation of motion, but do not provided detailed measurements.  

After careful consideration of the evidence, the Board finds that a 40 percent initial rating for degenerative disc disease of the lumbar spine is warranted.  38 C.F.R. §§ 4.7, 4.71a, DC 5243.  The medical and lay evidence indicates that throughout the pendency of the appeal, the Veteran had significant flare ups of back pain restricting his lumbar spine motion.  Although the precise restricted motion measurements meeting the 40 percent rating criteria were not demonstrated until April 2011, the Veteran's three emergency room visits suggest that he had significant restricted lumbar motion.  Resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran met the 40 percent rating criteria throughout the pendency of the appeals period.  Id.; 38 C.F.R. § 3.102.    

Under the general formula for rating back disabilities, a higher rating would require ankylosis.  All examinations have shown that the Veteran retains significant motion, notwithstanding the presence of functional factors causing limitations.  The functional factors are not for consideration in determining whether there is ankylosis.  Johnston.  The evidence is therefore against a finding that the disability is manifested by ankylosis.

While the Veteran has at times reported using bed rest to alleviate his symptoms, there is no evidence showing physician prescribed bed rest, and the Veteran has not asserted that a physician prescribed bed rest.  Thus, a rating for intervertebral disc syndrome manifested by incapacitating episodes is not for application.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a lumbar spine disability rating in excess of 40 percent.

Neurological manifestations

The RO did not explicitly consider entitlement to separate ratings for radiculopathy of the right and left lower extremities.  Because VA is required to evaluate the neurologic and orthopedic manifestations of service connected back disabilities, his claim for a higher initial rating for his low back disability is deemed to encompass claims for increase for the associated radiculopathy as neurologic manifestations of his back disability.  

The RO did inform the Veteran in the February 2007 statement of the case that his back disability was evaluated on the basis of its neurologic and orthopedic manifestations.  He has had several years to submit argument and evidence on the neurologic manifestations of the disability and was afforded the opportunity for a hearing.  Hence, he was not deprived of a meaningful opportunity to participate in the adjudication of the neurologic aspect to his claim, and was not prejudiced.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Parker v. Brown, 9 Vet. App. 476 (1996). 

In sum, the evidence shows that the Veteran reported occasional loss of sensation in his lower extremities.  Clinical testing has not confirmed any loss of muscle strength, muscle atrophy, or reflex disorder.  However, clinical testing showed positive bilateral findings for straight leg raise test on multiple occasions.  Although not formally diagnosed, these positive test results indicate sciatic nerve impairment.  

After careful consideration, the Board finds that separate 10 percent ratings for the mild incomplete paralysis of the left lower extremity and right lower extremity are warranted.  38 C.F.R. § 4.124a, DC 8520. 

The evidence reflects that the neurological manifestations primarily consist of occasional numbness and paresthesia.  There has been no evidence of loss of muscle strength, muscle atrophy, or additional sensory disturbance.  There have been reports of radiating pain.  Given the absence of impaired muscle strength, motor function, atrophy, or reflex, the evidence is against a rating in excess of that for mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for neurological manifestations of the Veteran's low back disability.

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability manifests by symptoms including low back pain and neurological abnormalities in the lower extremities associated with his lumbar spine disability.   They are contemplated by the current assigned rating criteria.  The record shows these disorders interfere with his employment.  The Veteran reports taking sick leave on a regular basis due to back pain symptoms.  The rating schedule; however contemplates considerable time lost from work consistent with the percentage evaluations.  38 C.F.R. § 4.1 (2011).  Accordingly, because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran has been gainfully employed through the claim and appeal period.  Thus, the issue of entitlement to TDIU is not for present consideration.  See id.


ORDER

Entitlement to a 40 percent rating for a lumbar spine disorder is granted, effective May 20, 2006. 

Entitlement to a 10 percent rating for right lower extremity radiculopathy is granted, effective May 20, 2006. 

Entitlement to a 10 percent rating for left lower extremity radiculopathy is granted, effective May 20, 2006. 





______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


